 DECISIONS OF NATIONAL LABOR RELATIONS BOARDShedd's Food Products, Division of Beatrice FoodsCo. and General Drivers, Warehousemen andHelpers Local Union 28, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case 11-CA-6798September 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn May 5, 1977, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed a brief in support of the AdministrativeLaw Judge's Decision and an answering brief to theexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,'and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASETHOMAS A. RIccI, Administrative Law Judge: A hearingin this proceeding was held at Greenville, South Carolina,on March 24, 1977, on complaint of the General Counselagainst Shedd's Food Products, Division of Beatrice FoodsCo., here called the Respondent or the Company. Thecomplaint issued on December 30, 1976, on a charge filedon November 1, 1976, by General Drivers, Warehousemenand Helpers Local Union 28, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen232 NLRB No. 90and Helpers of America, here called the Union or Local 28.The sole issue of the case is whether the Respondentdischarged an employee in violation of Section 8(aX3) ofthe Act. Briefs were filed by the Respondent and theGeneral Counsel.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYThe Respondent, a Delaware corporation, is engaged inthe manufacture of margarine in a plant in Greenville,South Carolina. During the past 12 months, a representa-tive period, it received raw materials at this plant frompoints directly outside the State valued in excess of$50,000. During the same period it shipped from this plantdirectly to out-of-state locations products valued in excessof $50,000. I find that the Respondent is engaged incommerce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDI find that the Union is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICEPatricia Forrester, an office employee, worked for thisCompany from May 1974 to October 1976, when she wasdischarged following an error she committed in her workthat cost the Company a loss of over $1,000. The complaintalleges that by so discharging her the Respondent discrimi-nated against her because of her union activities. A yearearlier, one day in the summer of 1975, she had lunch in arestaurant with two girls who worked in the office ofTeamsters Local 28; Frank Wood, business agent of thatLocal, was also there. This was the total extent ofForrester's "union activities," in retaliation for which,according to the General Counsel, the Company fired her15 or 16 months later. Denying such unlawful motivation,the Respondent asserts she was dismissed for just cause,many repeated errors in her work for 4 months culminatingin the aggravated loss resulting from her final mistake inOctober 1976.It is a circumstantial evidence case, in which all relevantfactors must be considered. Do all those facts indicatingillegal motive prove convincingly the complaint is correct?Or do all the facts, including those which tend to supportthe affirmative defense of discharge for just cause, fall shortof that quantum of proof required under Board law toprove any unfair labor practice? The test is authoritativelyset out in N.LR.B. v. Glen Raven Silk Mills, Inc., 203 F.2d946 (C.A. 4, 1953) which speaks of the necessity for apreponderance of the substantial evidence on the record asa whole.Local 28 has long been the established collective-bar-gaining agent for the Respondent's approximately 100plant employees and drivers working at this plant. Theoffice employees -eight persons -have never beenrepresented by a union. In 1975 Forrester was the payrollclerk, and, among other things, she handled the dues540 SHEDD'S FOOD PRODUCTScheckoff records and health and pension payments for-warded to Local 28. She had frequent telephone conversa-tions with the girls who worked in the Union's office andconceived the notion of meeting them socially. Shetherefore went to the Union's office for that purpose.Wood, in charge there, took the girls to lunch.Calvin Oliver, company comptroller in charge of theoffice, and Brantley Tew, general manager and a corporateofficer, learned of the girl's social chat with Local 28 peoplewithin a few days or a week -it does not really matter justhow soon. Tew, who had frequent dealings with Wood oncontract grievances, and therefore knew him well, calledthe business agent on the phone and asked if this was true.Forrester testified that Oliver told her at that time -stillback in the summer of 1975 -he knew of the lunch dateand asked "why did he [a typographical error in thetranscript; it should be we] want the union into the office,"and she answered that that had nothing to do with it.Oliver then said, still according to Forrester, "Mr. Tew wasreally mad about it, that he didn't like it at all." Forresteralso testified that the next day Oliver brought up thesubject again, this time telling her "Mr. Tew was again veryupset and that Mr. Tew would be watching everything thatI did; and so he said, 'to be careful.' "As already stated, Forrester never thereafter did or saidanything that could conceivably be deemed union activity.More than once, during the following months, Tew andWood, in their unrelated dealings involving the union-represented employees, "needled" one another on thisquestion of Local 28 organizing the office girls. Woodkidded Tew, but made clear at the hearing the Union neverwent near the office girls and there were never any suchactivities by the girls at all.One day in April or May 1976 Wood was sitting in Tew'soffice, and exchanged a "hi" with Forrester through theopen door as she happened to pass by. Again, according toher testimony, Oliver told her Tew did not like her stickingher head in the door to greet Wood. She added she deniedit, but that Oliver continued that day -"That Mr. Tewhad been very upset about the lunch and 'that I had reallybetter watch what I was doing.' "She was discharged 5 or 6 months later. The final item ofevidence offered to prove the unfair labor practice is hertestimony that in the discharge conversation, after Olivertold her it was because of "too many errors," she rejectedthe reason. To this Oliver then said, according to her: "Itold you that Mr. Tew would never forgive you for whathappened, and that he will be watching you ... ."Of all of Respondent's testimony, that which lendssupport to the complaint are Oliver's statements to her: (I)in the summer of 1975 that Tew did not like what she wasdoing and she should therefore watch what she did and becareful; (2) a year later again that she had "better watchout"; and (3) in the discharge conversation that Tew hadnever forgiven her. At the hearing Oliver directly deniedhaving made any of these statements. And Tew as awitness also denied having voiced any such ideas to Oliverat any time.I credit Forrester's testimony that Oliver told her in 1975that Tew was irritated over what she had done and that shehad best look out for herself. Tew did check with BusinessAgent Wood when he learned of the lunch date. A merelunch with friends by an office girl would hardly cause thegeneral manager to do that; he must have been disturbed.He even asked Wood, if Local 28 was trying to organize hisoffice staff. Oliver may even have made the April commentabout Tew not liking Forrester's friendliness with Woodthat day. As to Forrester's story that she provoked Oliverinto saying Tew still held the lunch incident against her inOctober 1976, when she was discharged, I cannot believe itagainst Oliver's denial. And this is not a matter ofdemeanor alone. Too many things had happened in theinterval -tolerance towards her by management andfaults committed by her in her work -that lend credenceto Oliver's denial.As stated, this is a circumstantial evidence case. Is apositive finding of illegality justified if all of the pertinentfacts be considered?I. Like everybody else, I suppose, Forrester said shemade errors while working as a payroll clerk from 1974 to1976. In April 1976 an opening developed in the job of dataprocessing operator. It was a better job and paid $40 amonth more than she was getting. It is the Company'spolicy, when job opportunities open, to further the welfareof its own employees before inviting outsiders. TheRespondent promoted Forrester to the better job.2. Forrester made many mistakes on the job. Askedhad she been criticized for this or that recorded error, shedenied most of the asserted reprimands, but did say shecould recall one or two. The Company maintains regularlywritten entries in the employees' personnel files of suchcorrective interviews. From these, kept in Forrester's file, itis clear she was told no less than eight times, on variousdates between June 21 and October 5, that her mistakeshad caused substantial problems, and that she had toimprove. These records, received in evidence, are reliableas having been kept in the regular course of business, forthe General Counsel not only did not question theirauthenticity at the hearing, but also brought out the factthat like entries are kept in the personnel files of otheroffice employees.3. That Forrester's October 14 mistake, as she herselfadmitted, caused a loss of over $1,000 ($1,199 according tothe more likely correct testimony of the comptroller), on itsface proves what could well be called a prima faciejustification for the discharge 2 weeks later. It took 2 weeksto find a qualified replacement, and this is true, forForrester also said the phone kept ringing with calls fromemployment agencies during the 2 weeks after October 14before her actual dismissal. It cannot be argued, in thiscase, that if the Respondent really wanted to releaseForrester for incompetence, why did it not do so earlier,what with so many prior provocative mistakes. The fact isthat, compared to past errors, this was a whopper.Moreover, if the Respondent overlooked all those pasterrors, it proves as much that it did not harbor personalmalice against the girl.I do not think that if Tew had been of a mind to getForrester out of the plant for fear she might become toointimate with Local 28, he would have favored her with apromotion, or been as lenient and understanding of herproblems for so many months in 1976 as the record shows.541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no element of timing here that might raisesuspicions. The only thing Forrester did, so far as unionismin any form is concerned, happened back in the summer of1975. Fifteen months is too long a time to sustain aninference of causal relationship. Another girl, Johnson, alsoproved to be at fault at the very time Forrester wasreleased. Johnson was lax in the phone pressure to beapplied to a certain delinquent account, and that customerwent into bankruptcy owing the Respondent $18,000. Anofficer of that company then assured Tew the money wouldsomehow be paid in full anyway, within a year or two. Thatlady was not fired. It is an exaggeration by the GeneralCounsel to say that Johnson "made an $18,000 mistake."Forrester did make a $1,000 mistake, for it was her directerror that sent the wrong margarine to the customer. Thebankrupt customer's credit was poor, and Johnson's morepressing reminders might or might not have made anydifference, more probably not. But circumstantial, orinference, cases are not determined by isolated facts. TheI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.top keeps revolving. The Respondent has been in bargain-ing relationships with Local 28 for the bulk of itsemployees for 22 years; there have been successivecollective-bargaining contracts and never any strikes. Andthroughout these years never before has any charge ofwrongdoing against this Company been filed with theBoard. If a dirty record is relevant to an inference question,no less so is a clean one.Considering all things on this total record, I find theevidence insufficient to prove that in fact Forrester wasdischarged because of any union activities on her part andshall therefore dismiss the complaint.Upon the basis of the foregoing finding and conclusions,I hereby issue the following recommended:ORDER'It is hereby recommended that the complaint be, and ithereby is, dismissed.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.542